     Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.1 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN

JOSEPH MEADOWS,

         Plaintiff,

v.                                                     CASE NO:
                                                       HONORABLE:

CITY OF WALKER, STEVE DUMOND, and CHRIS WIETFELDT, in their
individual and official capacities,

         Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com
  THERE IS NO OTHER PENDING OR RESOLVED ACTION ARISING OUT
       OF THE TRANSACTION OR OCCURRENCE ALLEGED IN THE
                           COMPLAINT

                        COMPLAINT AND JURY DEMAND

         NOW COMES Plaintiff, JOSEPH MEADOWS, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and for his Complaint

against the above-named Defendants states as follows:

     1. Plaintiff is currently a resident of the City of Kentwood, County of Kent, State

        of Michigan.

                                            1
Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.2 Page 2 of 10




2. Defendant City of Walker is a municipal corporation and governmental

   subdivision which is organized and existing under the laws of the State of

   Michigan.

3. Defendants Steve Dumond and Chris Wietfeldt are and/or were police officers

   working and/or assigned to the City of Walker Police Department and at all

   times mentioned herein were acting under color of law, in their individual and

   official capacities, and within the course and scope of their employment.

4. All events giving rise to this lawsuit occurred in the City of Walker, County of

   Kent, State of Michigan.

5. This lawsuit arises out of Defendants’ violation of Plaintiff’s federal

   constitutional rights as secured by the Fourth Amendment as it applies to the

   States through the Fourteenth Amendment to the United States Constitution

   and consequently, Plaintiff has a viable claim for damages under 42 U.S.C.

   §1983.

6. Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331 [federal

   question] and 28 U.S.C. § 1343 [civil rights].

7. That the amount in controversy exceeds Seventy-Five Thousand Dollars

   ($75,000.00), not including interest, costs, and attorney fees.




                                       2
Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.3 Page 3 of 10




                                       FACTS

8. Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.

9. That on August 29, 2017, Plaintiff was the driver of a vehicle on I-96

   westbound near Walker Avenue in Walker, Michigan.

10.That Defendant Steve Dumond initiated a traffic stop on Plaintiff and Plaintiff

   pulled his vehicle over on Walker Avenue at the end of the I-96 exit ramp.

11.That Defendant Steve Dumond held Plaintiff at gunpoint until Plaintiff opened

   his door.

12.That Defendant Chris Wietfeldt then arrived to the scene and approached the

   passenger side of Plaintiff’s vehicle, also holding Plaintiff at gunpoint.

13.That Defendants Steve Dumond and Chris Wietfeldt demanded Plaintiff “step

   out” of his vehicle.

14.Plaintiff stepped out of the driver’s side of his vehicle.

15.That Defendant Steve Dumond grabbed Plaintiff and slammed him to the

   ground without any legal justification.

16.That Defendant Chris Wietfeldt ran to the driver’s side of Plaintiff’s vehicle.

17.That Defendant Steve Dumond was holding and continued holding Plaintiff’s

   left arm.


                                         3
Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.4 Page 4 of 10




18.That Defendant Steve Dumond kneed Plaintiff in the lower back.

19.That Defendant Chris Wietfeldt struck Plaintiff.

20.That Plaintiff was handcuffed behind his back and placed under arrest.

21.As a result of Defendants’ unlawful and excessive actions and/or inactions,

   Plaintiff suffered significant injuries and damages.

                              COUNT I
            VIOLATION OF THE FOURTH AMENDMENT
                 42 U.S.C. § 1983 EXCESSIVE FORCE

22.Plaintiff realleges and incorporates by reference each and every paragraph of

   this Complaint as though fully set forth herein.

23.At all relevant times herein, the individual Defendants acted under color of

   law, within the scope and course of their employment, and in their official and

   individual capacities.

24.Defendants violated Plaintiff’s clearly established and federally protected

   rights as set forth under the United States Constitution and the Amendments

   thereto, including, but not limited to, the Fourth Amendment of the United

   States Constitution to be free from unreasonable searches and seizures mainly

   to be free from excessive use of force, when they employed unnecessary and

   unreasonable excessive force which resulted in significant injuries to Plaintiff.




                                       4
  Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.5 Page 5 of 10




  25.The actions of Defendants were at all times objectively unreasonable in

     violation of Plaintiff’s clearly established rights under the Fourth Amendment

     to the United States Constitution which proximately resulted in significant

     injuries to Plaintiff.

  26.Defendants are not entitled to qualified immunity because they violated

     Plaintiff’s clearly established Fourth Amendment right to be free from

     excessive use of force.

  27.As a proximate result of the violations and/or deprivations of Plaintiff’s

     constitutional rights by Defendants, Plaintiff has a viable claim for

     compensatory and punitive damages pursuant to 42 U.S.C. § 1983 together

     with costs, interests, and attorney fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.

                          COUNT II
          CITY OF WALKER CONSTITUTIONAL VIOLATIONS

  28.Plaintiff realleges and incorporates by reference each and every paragraph of

     this Complaint as though fully set forth herein.



                                          5
Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.6 Page 6 of 10




29.Defendant City of Walker acted recklessly and/or with deliberate indifference

   when it practiced and/or permitted customs and/or policies and/or practices

   that resulted in constitutional violations to Plaintiff.

30.That these customs and/or policies and/or practices included, but were not

   limited to, the following:

       a. Failing to adequately train and/or supervise its police officers so as to

          prevent violations of citizen’s constitutional rights;

       b. Failing to adequately train and/or supervise police officers regarding

          reasonable seizures;

       c. Failing to adequately train and/or supervise police officers regarding

          the proper use of force;

       d. Failing to supervise, review, and/or discipline police officers whom

          Defendant City of Walker knew or should have known were violating

          or were prone to violate citizens’ constitutional rights, thereby

          permitting and/or encouraging its police officers to engage in such

          conduct; and

       e. Failing to adequately train and/or supervise its police officers in the

          proper policies and procedures for establishing probable cause to arrest




                                         6
Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.7 Page 7 of 10




          and the proper policies and procedures for effectuating an arrest without

          the use of excessive force.

31.Defendant’s conduct demonstrated a substantial lack of concern for whether

   an injury resulted.

32.Defendant’s acts and/or indifference and/or omissions were the direct and

   proximate cause of Plaintiff’s injuries.

33.The facts as set forth in the preceding paragraphs constitute a violation of

   Plaintiff’s Fourth and/or Fourteenth Amendment rights pursuant to 42 U.S.C.

   § 1983, and Plaintiff has a viable claim for compensatory and punitive damages

   plus interest, costs, and attorney fees as set forth in 42 U.S.C. §1988.




                                        7
  Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.8 Page 8 of 10




      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), exclusive of costs, interest, and

attorney fees.

                             Respectfully Submitted,
                             CHRISTOPHER TRAINOR & ASSOCIATES

                             s/ Christopher J. Trainor
                             CHRISTOPHER J. TRAINOR (P42449)
                             AMY J. DEROUIN (P70514)
                             Attorneys for Plaintiff
                             9750 Highland Road
                             White Lake, MI 48386
                             (248) 886-8650
                             amy.derouin@cjtrainor.com
Dated: March 9, 2020
CJT/lvp




                                     8
     Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.9 Page 9 of 10




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN

JOSEPH MEADOWS,

        Plaintiff,

v.                                                CASE NO:
                                                  HONORABLE:

CITY OF WALKER, STEVE DUMOND, and CHRIS WIETFELDT, in their
individual and official capacities,

        Defendants.

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650
 amy.derouin@cjtrainor.com

                        DEMAND FOR TRIAL BY JURY




                                        1
 Case 1:20-cv-00203-RJJ-SJB ECF No. 1 filed 03/09/20 PageID.10 Page 10 of 10




      NOW COMES Plaintiff, JOSEPH MEADOWS, by and through his

attorneys, CHRISTOPHER TRAINOR & ASSOCIATES, and herby makes a

demand for trial by jury in the above-entitled cause.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                s/ Christopher J. Trainor
                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com
Dated: March 9, 2020
CJT/lvp




                                          2
